DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 November 2020 has been entered.
Status
1.	Claims 1-3, 5-10, 14-15, 18-21 and 24, filed as amended claims on 5 October 2016, were examined and rejected in an Office mailed on 29 January 2018.  Applicant responded on 29 May 2018, with a supplemental response on 8 June, cancelling claims 8 and 20-21.  Claims 1-3, 5-7, 9-10, 14-15, 18-19 and 24 were examined and rejected on 4 September 2018.  Applicant filed a response after final on 5 November 2018 where the amended claims were not entered in an advisory action mailed on 23 November 2018.  Applicant filed an RCE on 4 January 2019; claim 24 was cancelled.  Claims 1, 3, 5-7, 9-10, 14-15, and 18-19 were examined and rejected in an Office action mailed 30 December 2019.  Applicant responded on 29 April 2020 cancelling claims 3, 5-7 and adding claims 25-26.  Claims 1, 9-10, 14-15, 18-19, and 25-26 were examined and rejected in an Office action mailed on 5 August 2020.  Applicant replied after final on 2 October 2020; it was not entered in an advisory action mailed on 22 October 2020.  Applicant filed an RCE on 4 November 2020 and added claims 27-28.  Claims 1, 9-10, 14-15, 18-19, and 25-28 were examined and rejected in an Office action mailed on 6 April 2021.  Applicant responded on 6 August 2021.
Claims 1, 9-10, 14-15, 18-19, and 25-28 are examined herein.

Examiner’s Notes
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

Withdrawal of Objections and Rejections
3.	The objection to claim 1 is withdrawn in view of Applicant’s amendments.
4.	The rejection of claim 28 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claim.
5.	The rejection of claims 1, 9-10, 18-19 and 27-28 under 35 U.S.C. 102(a)(1) as being anticipated by Cañizares et al. as evidenced by the teachings of Sainsbury et al. and Sainsbury & Lomonossoff is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
§ 103. Conditions for patentability; non-obvious subject matter
A patent for a claimed invention may not be obtained, . . . . if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 9-10, 18-19 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Cañizares et al. (2006) Plant Biotech J 4:183-93 in view of the teachings of Sainsbury et al. (2009) Plant Biotech J 7:682-93 and in view of the teachings of Sainsbury & Lomonossoff (2008) Plant Physiol 148:1212-18.
The authors of the Cañizares et al. reference are M.C. Cañizares, L. Liu, Y. Perrin, E. Tsakiris and G. Lomonossoff; the authors of Sainsbury et al. (2009) are F. Sainsbury, E. Thuenemann and G. Lomonossoff.  All references have G. Lomonossoff as the corresponding author.
The rejection is modified from the rejection set forth in the Office action mailed 6 April 2021 as applied to the above-referenced claims.  Applicant traverses the rejection .
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 reads on a nucleic acid molecule where a first portion is directly and operatively linked to a coding sequence for a heterologous protein where the identified sequences for the first portion of this nucleic acid are nucleotides 1-160 of SEQ ID NO:1, or a G115A variant thereof.  Claim 1 also recites a property of the claimed nucleic acid that using the recited ‘first portion’ to control transient expression increases the yield of the protein over using SEQ ID NO:4, which is SEQ ID NO:1 plus additional sequences, in N. benthamiana.
The UTR of CPMV RNA-2 is known to be a regulatory region that enhances expression of a transgene.  Sainsbury et al., p. 682 (cited in the Background section of the instant specification (p. 1).  As seen in the alignment below, Sainsbury et al. teaches SEQ ID NO:1 as part of this CPMV UTR.  SEQ ID NO:1 is also the first 160 nucleotides of SEQ ID NO:4.  E.g., Spec., pp. 35-36.  SEQ ID NO:4 is identified as “[a]n example of a prior art CPMV HT sequence.”  Id., p. 5.  Applicant repeats the admission that SEQ ID NO:4 is known in the prior art.  Id., p. 57 (citing to Sainsbury & Lomonossoff, Plant Physiol 148:1212-18 (2008) (also cited in Sainsbury et al., p. 682 as a prior publication).
In Figure 1, Cañizares et al. teaches a construct in which nucleotides 1-160 of the CPMV UTR are attached to a sequence encoding GFP with the ATG beginning at residue 161.  Cañizares et al., Fig. 1. 
Figure 1 makes no mention of any change from the wild-type sequence.  It is the position of the Office that Figure 1 graphically teaches using the wild-type sequence.  
Applicant brings in a declaration to document that the construct used by Cañizares et al. modified nucleotide #160 to a C in order to create a NcoI site.  Cañizares et al., p. 191 and Decl. Lavoie.
There is no evidence, however, that the NcoI site is an essential feature of the construct taught by Cañizares et al.  An ordinary artisan is aware of many methods to join two nucleic acid molecules.  
For example, blunt end ligations are well-known in the art.  E.g., Lohman et al. 2011 “DNA ligases” in Curr Protoc Mol Biol Chapter 3, Unit 3.14.  Admittedly blunt end ligations are less convenient than using an NcoI restriction enzyme site, but it is reasonable to interpret Cañizares et al.’s Figure 1 as including not only the embodiment used by Cañizares et al. but also an embodiment where the GFP open reading frame is attached by blunt end ligation.  Such an embodiment would have nucleotides 1-160 of SEQ ID NO:1.
Furthermore, besides NcoI, the restriction enzyme NsiI also comprises a start codon in its recognition sequence, ATGCAT.  E.g., NsiI (2020) New England Biolabs (accessed 29 July 2020). Therefore an expression vector could be constructed which still uses a convenient restriction enzyme site and also retains the wild-type nucleotides 1-160 of SEQ ID NO:1.
Therefore, in assembling a construct using the wild-type sequence of nucleotides 1-160 of SEQ ID NO:1, an ordinary artisan would have a reasonable expectation of success.  
Claim 1 also recites a required property of the nucleic acid molecule in the last four lines.  
In 2009, the Federal Circuit addressed the question whether a previously undiscovered property of a composition that was otherwise obvious provides a patentable distinction?  The Federal Circuit held that it did not, stating that “[e]ven if no prior art of record explicitly discusses the [limitation], the . . . application itself instructs that [the limitation] is not an additional requirement imposed by the claims on the [claimed invention], but rather a property necessarily present in the [claimed invention].”  In re Kubin, 561 F.3d 1351, 1357-58, 90 USPQ2d 1417, 1422 (Fed. Cir. 2009) (as quoted in Par Pharm., Inc. v Twi Pharm., Inc., 773 F.3d 1186, 112 USPQ2d 1945, 1952 (Fed. Cir. 2014).
This is confirmed by the MPEP § 2112 (v) and § 2112.01.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  MPEP § 2112.01 (citing to In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).  The burden of proof then shifts to the applicant to demonstrate that the product does not necessarily possess the properties of the claimed invention.  In re Best., pp. 195 USPQ 433-34.  
In the instant application, Applicant does not teach any additional step, feature or structure that is required so that the claimed nucleic acid exhibits the property recited in claim 1 and thus is indistinguishable from the composition made obvious by the prior art.  According to the teachings of Applicant's specification, the property flows from creating a nucleic acid molecule using the wild-type nucleotides 1-160 of SEQ ID NO:1 and use it to drive expression of an operably linked heterologous gene.  Therefore, under the holding of In re Kubin, merely claiming a new property of a composition that is otherwise obvious to make does not impart patentability to the composition.
Furthermore, this is clearly claimed as a only property and not an implied step because claim 19 clearly envisions stable integration in addition to transient expression and there is no evidence that the claims should be limited to N. benthamiana.  Applicant confirms this approach:  “Applicant submits that the comparative statement is included in claim 1 as a test to establish the scope of the claim and is not included as a structural limitation.”  Response of 4 November 2020, p. 7.
Cañizares et al. does not teach the exact sequence used in the construct in Figure 1.  Or looking at it another way, there are only four choices for residue #160:  A, C, G and T.  It would have been an obvious design choice to use the wild-type sequence.  One of ordinary skill in the art would have a reasonable expectation of success in creating the construct because all required steps are routine molecular biology.  Therefore the Office has established a prima facie case that claim 1 is obvious.
Cañizares et al. teaches its use in plants (e.g. title) and thus claim 9 is obvious.
id., p. 184) so claim 10 is obvious.
Cañizares et al. teaches expression in progeny of a transformed plant (id., p. 187) and thus claims 18-19 are obvious.
Cañizares et al. teaches supplying a suppressor of silencing (p. 187, bottom of 1st col.), and thus claim 27 is obvious.  One example taught by Cañizares et al. for a suppressor of silencing is HcPro (id., middle of 2nd col.) and thus claim 28 is obvious.

Applicant’s Arguments 
Applicant argues against the rejection of record.  Response, pp. 7-13.  First, Applicant reviews the rejection of record.  Id., p. 7.  
Applicant argues that the teachings of Cañizares et al. are limited to the specific embodiment used by Cañizares et al. as explained by the Lavoie declaration.  Response, p. 8.  
Thus, Applicant argues that the 5′3′-GFP construct is necessarily limited to a “C” at position 160.  Response, p. 8.  Note that Applicant is not citing to Cañizares et al. regarding this information because Cañizares et al. does not teach the sequence used for the constructs in Figure 1.  To provide this information, Applicant can only cite to the Lavoie declaration.  Within the four corners of Cañizares et al., there is no mention of the sequence of the 5′3′-GFP construct.  Applicant admits as much:  “Figure 1 of Canizares does not provide any structural information regarding the nucleic acid sequence of the construct other than AUG at position 161.”  Response, p. 9.
Applicant then asserts “that a finding of obviousness by modification of a prior art reference must be based on a reasonable expectation of success or a teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference to arrive at the claimed invention (MPEP 2143).”  Id.
Applicant then analyzes, in some detail, the teachings of Cañizares et al.  Response, pp. 9-10.  Applicant concludes that there is no expectation of success of producing a successful enhancer without additional sequences downstream of AUG161.  Response, p. 10.  Applicant argues that there is no motivation to make an “alternative Id.  Then Applicant discusses subsequent publications by which feature Sainsbury and Lomonossoff as authors.  Id., pp. 10-11.  
Applicant proceeds to discuss a person of ordinary skill in the art.  Id., p. 11.  In the context of this argument, Applicant again argues that there was no motivation of an ordinary artisan to use the wild-type sequence.  Id.  Applicant also argues that the subsequent Sainsbury 2009 and Sainsbury & Lomonossoff 2008 publication don’t use the wild-type sequence.  Id.
Applicant then argues that the use of the wild-type sequence was technically superior.  Id., pp. 12-13.  Applicant quotes from Cañizares et al. that all the constructs in Figure 1 were functional.  Id. p. 12.  Applicant argues that this does not hint of a technically superior result if the wild-type sequence is used.  Applicant argues that sequences downstream of AUG161 are required for successful expression.  Id.  Applicant, however, admits that Cañizares et al. teaches that “[a]groinfiltration of the various constructs into N. benthamiana leaves showed that all were capable of expressing GFP in a transient assay.”  Response, p. 12 (quoting Cañizares et al. at 187).  

Response to Applicant’s Arguments 
A key question is the scope of the teachings of Figure 1.  Applicant’s position is that, in spite of the lack of sequence information in Figure 1, its teaching is necessarily limited to the exact sequence of the construct used, according to Lavoie, in the experiments behind Figure 1.  Decl. Lavoie, p. 2.  
Applicant admits that “Figure 1 of Canizares does not provide any structural information regarding the nucleic acid sequence of the construct other than AUG at position 161.”  Response, p. 9.

In response to this argument, it is the position of the Office that Cañizares et al.’s Figure 1 teaches using the wild-type sequence.  Further, Applicant’s argument revolves around the identity of nucleotide #160.  There is no dispute that nucleotides 1-159 are the wild-type sequence and the question of patentability only revolves around the identity of the nucleotide at position 160.

As noted above, an ordinary artisan could have used blunt-end ligations or created and used an NsiI site – both of which would leave nucleotides 1-160 of SEQ ID NO:1 intact.  One of ordinary skill in the art would have a reasonable expectation of success in making the construct.
Applicant added a limitation directed at a property of using nucleotides 1-160 SEQ ID NO:1.  The property requires a particular use, transient expression, in a particular plant.  The composition claimed in claim 1, however, has a broader use than that.  For example, claim 19 reads on a stably transformed construct, not just transient expression and also reads on any type of plant, not just N. benthamiana.  
Additionally, as argued above, reciting a property of a composition that is otherwise obvious to make does not impart patentability.
As discussed above, the Federal Circuit addressed this issue in 2009.  The Federal Circuit held that “[e]ven if no prior art of record explicitly discusses the [limitation], the . . . application itself instructs that [the limitation] is not an additional requirement imposed by the claims on the [claimed invention], but rather a property necessarily present in the [claimed invention].”  In re Kubin, 561 F.3d 1351, 1357-58, 90 USPQ2d 1417, 1422 (Fed. Cir. 2009) (as quoted in Par Pharm., Inc. v Twi Pharm., Inc., 773 F.3d 1186, 112 USPQ2d 1945, 1952 (Fed. Cir. 2014).
The MPEP confirms this.  MPEP § 2112 (v) and § 2112.01.
The position of the Office is that Figure 1 teaches using the wild-type sequence for enhancing expression, e.g., SEQ ID NO:1.  Reciting a heretofore unknown property of this sequence does not change the analysis or confer patentability.

Id.
This, of course, wrong.  This is the TSM test which was repudiated by the Supreme Court in the KSR decision as the exclusive means of determining obviousness.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 402, 127 S.Ct. 1727, 82 U.S.P.Q.2d 1385, 1389 (2007).  Applicant’s claims are directed at the “predictable use of prior art elements according to their established functions” and as such are not patentable – the Supreme Court requires “more.”  Id. 550 U.S. at 401, 127 S.Ct. at 1731, 82 U.S.P.Q.2d at 1389.

Further, as discussed above, Applicant admits that Cañizares et al. teaches that “Agroinfiltration of the various constructs into N. benthamiana leaves showed that all were capable of expressing GFP in a transient assay.”  Response, p. 12 (quoting Cañizares et al., p. 187).  This hardly begins to approach teaching away from using the 5′3′-GFP construct.

Therefore Applicant’s argument fails to persuade.

7.	Claims 14-15 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cañizares et al. (2006) Plant Biotech J 4:183-93 in view of D'Aoust et al., WO2009/076778 A 1, published 25 June 2009 in view of the teachings of Sainsbury et al. (2009) Plant Biotech J 7:682-93 and in view of the teachings of Sainsbury & Lomonossoff (2008) Plant Physiol 148:1212-18.
The rejection is modified from the rejection set forth in the Office action mailed 6 April 2021 as applied to the above-referenced claims.  Applicant traverses the rejection in the paper filed 6 August 2021.  Applicant’s arguments have been fully considered but are not persuasive.

Cañizares et al., however, does not teach using the CPMV UTR for expressing a specific viral protein such as an H1 hemagglutinin protein.  D'Aoust et al. teaches driving expression of an H1 hemagglutinin protein (p. 7, & para. 0152) using expression system based on CPMV. D'Aoust et al., para. 0152.
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to use the CPMV-derived expression system of Cañizares et al. to express an H1 hemagglutinin protein according to D'Aoust.  Given the level of skill in the art as of the effective filing date of the claimed invention, one of ordinary skill in the art would have had a reasonable expectation of success.  Thus claims 14-15 and 25-26 are obvious.
Applicant’s Arguments & Response
Applicant does not present a separate argument for this 103 rejection
Since the above rejection is maintained, this rejection is maintained.

GQ497234	
LOCUS       GQ497234               10003 bp    RNA     circular SYN 08-SEP-2009
DEFINITION  Binary vector pEAQ-HT, complete sequence.
ACCESSION   GQ497234
VERSION     GQ497234.1
KEYWORDS    .
SOURCE      Binary vector pEAQ-HT
  ORGANISM  Binary vector pEAQ-HT
            other sequences; artificial sequences; vectors.
REFERENCE   1  (bases 1 to 10003)
  AUTHORS   Sainsbury,F., Thuenemann,E.C. and Lomonossoff,G.P.
  TITLE     pEAQ: versatile expression vectors for easy and quick transient
            expression of heterologous proteins in plants
  JOURNAL   Plant Biotechnol. J. 7 (7), 682-693 (2009)
   PUBMED   19627561
REFERENCE   2  (bases 1 to 10003)
  AUTHORS   Sainsbury,F., Thuenemann,E.C. and Lomonossoff,G.P.
  TITLE     Direct Submission
  JOURNAL   Submitted (20-AUG-2009) Biological Chemistry, John Innes Centre,
            Colney Lane, Norwich, Norfolk NR4 7UH, UK
FEATURES             Location/Qualifiers
     source          1..10003
                     /organism="Binary vector pEAQ-HT"
                     /mol_type="other RNA"
                     /db_xref="taxon:667714"
     misc_feature    complement(1..162)
                     /note="RB; right border"
     regulatory      complement(469..783)
                     /regulatory_class="promoter"
                     /note="35S promoter from Cauliflower Mosaic Virus (CaMV)"
     5'UTR           784..1294
                     /note="modified 5'UTR of Cowpea Mosaic Virus (CPMV) RNA-2"
     misc_feature    1304..1321
                     /note="histidine tag"

                     /note="histidine tag"
     3'UTR           1359..1542
                     /note="from of Cowpea Mosaic Virus (CPMV) RNA-2"
     regulatory      1596..1848
                     /regulatory_class="terminator"
                     /note="NosT; nopaline synthase terminator"
     regulatory      1911..2310
                     /regulatory_class="promoter"
                     /note="35S promoter from Cauliflower Mosaic Virus (CaMV)"
     CDS             2364..2882
                     /note="from Tomato Bushy Stunt Virus (TBSV)"
                     /codon_start=1
                     /transl_table=11
                     /product="P19 suppressor of gene silencing"
                     /protein_id="ACV49938.1"
                     /translation="MERAIQGNDAREQANSERWDGGSGGTTSPFKLPDESPSWTEWRL
                     HNDETNSNQDNPLGFKESWGFGKVVFKRYLRYDRTEASLHRVLGSWTGDSVNYAASRF
                     FGFDQIGCTYSIRFRGVSITVSGGSRTLQHLCEMAIRSKQELLQLAPIEVESNVSRGC
                     PEGTETFEKESE"
     regulatory      2889..3588
                     /regulatory_class="terminator"
                     /note="35S terminator from Cauliflower Mosaic Virus
                     (CaMV)"
     CDS             3925..4719
                     /note="NPTII; kanamycin resistance"
                     /codon_start=1
                     /transl_table=11
                     /product="neomycin phosphotransferase II"
                     /protein_id="ACV49939.1"
                     /translation="MIEQDGLHAGSPAAWVERLFGYDWAQQTIGCSDAAVFRLSAQGR
                     PVLFVKTDLSGALNELQDEAARLSWLATTGVPCAAVLDVVTEAGRDWLLLGEVPGQDL
                     LSSHLAPAEKVSIMADAMRRLHTLDPATCPFDHQAKHRIERARTRMEAGLVDQDDLDE
                     EHQGLAPAELFARLKARMPDGDDLVVTHGDACLPNIMVENGRFSGFIDCGRLGVADRY
                     QDIALATRDIAEELGGEWADRFLVLYGIAAPDSQRIAFYRLLDEFF"
     misc_feature    complement(5401..5548)
                     /note="LB; left border"
     rep_origin      complement(5853..6470)
                     /note="oriV; origin of replication from pRK2"
     gene            complement(6525..8006)
                     /gene="trfA"
     CDS             complement(6568..7716)
                     /gene="trfA"
                     /codon_start=1
                     /transl_table=11
                     /product="TrfA"
                     /protein_id="ACV49940.1"
                     /translation="MNRTFDRKAYRQELIDAGFSAEDAETIASRTVMRAPRETFQSVG
                     SMVQQATAKIERDSVQLAPPALPAPSAAVERSRRLEQEAAGLAKSMTIDTRGTMTTKK
                     RKTAGEDLAKQVSEAKQAALLKHTKQQIKEMQLSLFDIAPWPDTMRAMPNDTARSALF
                     TTRNKKIPREALQNKVIFHVNKDVKITYTGVELRADDDELVWQQVLEYAKRTPIGEPI
                     TFTFYELCQDLGWSINGRYYTKAEECLSRLQATAMGFTSDRVGHLESVSLLHRFRVLD
                     RGKKTSRCQVLIDEEIVVLFAGDHYTKFIWEKYRKLSPTARRMFDYFSSHREPYPLKL
                     ETFRLMCGSDSTRVKKWREQVGEACEELRGSGLVEHAWVNDDLVHCKR"
     CDS             complement(8015..8809)
                     /note="NPTIII; kanamycin resistance"
                     /codon_start=1
                     /transl_table=11
                     /product="neomycin phosphotransferase III"
                     /protein_id="ACV49941.1"
                     /translation="MAKMRISPELKKLIEKYRCVKDTEGMSPAKVYKLVGENENLYLK
                     MTDSRYKGTTYDVEREKDMMLWLEGKLPVPKVLHFERHDGWSNLLMSEADGVLCSEEY
                     EDEQSPEKIIELYAECIRLFHSIDISDCPYTNSLDSRLAELDYLLNNDLADVDCENWE
                     EDTPFKDPRELYDFLKTEKPEEELVFSHGDLGDSNIFVKDGKVSGFIDLGRSGRADKW
                     YDIAFCVRSIREDIGEEQYVELFFDLLGIKPDWEKIKYYILLDELF"
     rep_origin      9333..9922
                     /note="ColEI; origin of replication from pBR322"

  Query Match             100.0%;  Score 160;  DB 137;  Length 10003;
  Best Local Similarity   100.0%;  
  Matches  160;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TATTAAAATCTTAATAGGTTTTGATAAAAGCGAACGTGGGGAAACCCGAACCAAACCTTC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        784 TATTAAAATCTTAATAGGTTTTGATAAAAGCGAACGTGGGGAAACCCGAACCAAACCTTC 843

Qy         61 TTCTAAACTCTCTCTCATCTCTCTTAAAGCAAACTTCTCTCTTGTCTTTCTTGCGTGAGC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        844 TTCTAAACTCTCTCTCATCTCTCTTAAAGCAAACTTCTCTCTTGTCTTTCTTGCGTGAGC 903

Qy        121 GATCTTCAACGTTGTCAGATCGTGCTTCGGCACCAGTACA 160
              ||||||||||||||||||||||||||||||||||||||||
Db        904 GATCTTCAACGTTGTCAGATCGTGCTTCGGCACCAGTACA 943




Conclusion
8.	No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.